DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 2/23/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12, 18, 20, 23-25, 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al. “Byun” US 2020/0178221.


indicate one or more UE capabilities to the base station (Paragraphs 50 and 65 disclose the UE’s capabilities and notifying the network side elements of such.  Paragraph 65 further teaches sidelink communications are only used with UEs capable of performing sidelink communications.  Paragraphs 73-75 disclose a UE which can request resources from a base station for sidelink communications and the base station will schedule resources based on the UE’s mode/capabilities.  A UE has capabilities such as sidelink communications and can operate using various modes which is communicated to the base station);
determine at least one of: time, frequency, or spatial resources for communicating via one or more access links, one or more sidelinks, or both, based on at least one operating mode configured for the communications, wherein the at least one operating mode is configured based on the one or more capabilities of the UE (an UL resource and sidelink resource for time/frequency are spatially divided using a beam for communications; Paragraphs 9-11.  Paragraphs 73 and 74 disclose the UE supporting sidelink which can operate in one of two modes and obtains transmission resources based on the mode and thus the system is configured/operates based on the modes the UE can support); and 


Regarding claims 2 and 24, Byun teaches the spatial resources include UE antenna panels or UE beams (Beam information is used for spatial resources; Paragraphs 9-11, 14 and 15.  Paragraph 166 further teaches the UE obtains antenna panel information for communication of the sidelink as well).

Regarding claims 3 and 25, Byun teaches the at least one operating mode is a TDD mode configured for one or more access or sidelinks (Paragraph 208 teaches the communication link between UEs is TDD); and
Determining the time resources comprises determining different spatial resources and the same time resources for communicating via the one or more access or sidelinks (Paragraphs 150-152 disclose the use of different spatial resources are used.  Further Paragraph 9 teaches the time resource is shared between UEs for sidelink communications).

Regarding claims 5 and 27, Byun teaches determining a first set of spatial resources and time resources for transmitting via an access link and determining a second set of spatial resources different than the first used for sidelink communications (the UE communicates on the uplink (access link) with a base station and the UE communicates separately with a second UE on the sidelink.  The uplink and sidelink 

Regarding claims 6 and 28, Byun teaches determining a third set of spatial resources and a second set of time resources for transmitting via an access link and determining a fourth set of spatial resources different than the first used for sidelink communications (the UE communicates on the uplink (access link) with a base station and the UE communicates separately with a second UE on the sidelink.  The uplink and sidelink share the time resource (i.e. first set of time resources).  These resources are spatially divided using a beam (i.e. spatial resource); Paragraph 211.  The UE communicates with the base station on different beams than the sidelink communications with another UE; steps s1920 and s1930 see also paragraphs 212-219. Thus one can see the UE determines the spatial resource (Beam information) to communicate on the access/sidelinks as claimed).

Regarding claims 7 and 29, Byun teaches determining a third set of spatial resources and a second set of time resources for transmitting via an access link and determining a fourth set of spatial resources different than the first used for sidelink communications (the UE communicates on the uplink (access link) with a base station 

Regarding claim 8, Byun teaches determining a third set of spatial resources and a second set of time resources for transmitting via an access link and determining a fourth set of spatial resources different than the first used for sidelink communications (the UE communicates on the uplink (access link) with a base station and the UE communicates separately with a second UE on the sidelink.  The uplink and sidelink share the time resource (i.e. first set of time resources).  These resources are spatially divided using a beam (i.e. spatial resource); Paragraph 211.  The UE communicates with the base station on different beams than the sidelink communications with another UE; steps s1920 and s1930 see also paragraphs 212-219. Figure 14 shows a plurality of sidelink connections (first, second third fourth). Thus one can see the UE determines the spatial resource (Beam information) to communicate on the access/sidelinks as claimed).

Regarding claim 9, Byun teaches determining a first set of spatial resources and time resources for transmitting via an access link and determining a second set of spatial resources different than the first used for sidelink communications (the UE 

Regarding claim 10, Byun teaches determining a third set of spatial resources and a second set of time resources for transmitting via an access link and determining a fourth set of spatial resources different than the first used for sidelink communications (the UE communicates on the uplink (access link) with a base station and the UE communicates separately with a second UE on the sidelink.  The uplink and sidelink share the time resource (i.e. first set of time resources).  These resources are spatially divided using a beam (i.e. spatial resource); Paragraph 211.  The UE communicates with the base station on different beams than the sidelink communications with another UE; steps s1920 and s1930 see also paragraphs 212-219. Thus one can see the UE determines the spatial resource (Beam information) to communicate on the access/sidelinks as claimed).



Regarding claim 18, Byun teaches a method for wireless communication by a network entity comprising: 
Receiving an indication one or more UE capabilities to the base station (Paragraphs 50 and 65 disclose the UE’s capabilities and notifying the network side elements of such.  Paragraph 65 further teaches sidelink communications are only used with UEs capable of performing sidelink communications.  Paragraphs 73-75 disclose a UE which can request resources from a base station for sidelink communications and the base station will schedule resources based on the UE’s mode/capabilities.  A UE has capabilities such as sidelink communications and can operate using various modes which is communicated to the base station);
Determining, based on the UE capabilities, at least one operating mode for a UE to communicate via one or more access or sidelinks and configuring the UE with the determined operating mode (Paragraphs 73 and 74 disclose the UE supporting sidelink which can operate in one of two modes and obtains transmission resources from the base station based on the mode; see also Figure 19.  Thus the system is configured/operates based on the modes the UE can support).

Regarding claim 20, Byun teaches the one or more capabilities includes support for TDD (Paragraph 208 teaches the communication link between UEs is TDD).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14-17, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Shimezawa et al. “Shimezawa” US2017/0195028.

Regarding claims 4 and 26, Byun does not expressly disclose full duplex TDD with FDM; however, Shimezawa teaches TDD is a technology that supports full-duplex communication by performing frequency division multiplexing; Paragraph 4.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Byun to include full duplex TDD with FDM as taught by Shimezawa.
	One would be motivated to make the modification such that that system can operate on at least two frequency bands as taught by Shimezawa; Paragraph 4.

Regarding claim 14, Byun teaches TDMA and TDD; however, Byun does not disclose TDM operating mode for one or more access or sidelinks.  Shimezawa teaches the use of TDM for performing multiplexing on uplink and downlink signals (Access links); Paragraph 4, see also Figures 4 and 5.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Byun to include TDM as taught by Shimezawa.
	One would be motivated to make the modification such that that system can operate on a single frequency band as taught by Shimezawa; Paragraph 4.

	Regarding claim 15, Byun teaches different time resources for access link and sidelinks (Paragraph 161 teaches communication time resources are different for UL/DL and sidelink).

Regarding claim 16, Byun teaches the time resources are different for the different sidelinks (Figures 14 and 15 show a plurality of sidelink connections wherein the time resources are different for connection 1-2 and 5-4 for example).

Regarding claim 17, Byun teaches the time resources are different for the different sidelinks and access links (Figures 14 and 15 show a plurality of sidelink connections and uplink (access link) connections wherein the time resources are different for the UL connection (first block 1-bs 2-bs and 4-BS)).

Regarding claim 22, Byun does not expressly disclose full duplex TDD with FDM; however, Shimezawa teaches TDD is a technology that supports full-duplex communication by performing frequency division multiplexing; Paragraph 4.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Byun to include full duplex TDD with FDM as taught by Shimezawa.
	One would be motivated to make the modification such that that system can operate on at least two frequency bands as taught by Shimezawa; Paragraph 4.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of SUN et al. “Sun” US 2020/0296762.

Regarding claim 31, Byun does not expressly disclose simultaneously receiving a first and second transmission via a first and second sidelink using a first and second resource; however, Sun teaches the receiving UE can simultaneously receive a certain number of sidelink carriers with multiple preferred radio resources; Paragraph 187.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Byun to include receiving multiple sidelink transmissions at the same time as taught by Sun.
	One would be motivated to make the modification such that the receiving UE can receiving multiple transmissions at the same time as taught by Sun; Paragraph 187.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12, 14-18, 20, 22-29, 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicant argues Byun fails to teach indicating one or more capabilities of the UE to a network entity and determining an operating mode based on the capabilities because Byun merely teaches two resource allocation modes, but does not indicate these capabilities to the network entity.  
The Examiner respectfully disagrees.  Paragraphs 50 and 65 disclose the UE’s capabilities and notifying the network side elements of such.  Paragraph 65 further teaches sidelink communications are only used with UEs capable of performing sidelink communications.  Paragraphs 73-75 disclose a UE which can request resources from a base station for sidelink communications and the base station will schedule resources based on the UE’s mode/capabilities.  A UE has capabilities such as sidelink communications and can operate using various modes which is communicated to the base station, thus one can see the UE indicates capabilities to the base station such the base station can properly schedule resources based on the capabilities of the UE (sidelink or not) and a mode.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRANDON M RENNER/Primary Examiner, Art Unit 2419